                                                                   Vol.1 of
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page   9,44Page 1


     1                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF INDIANA
     2                             HAMMOND DIVISION

     3      UNITED STATES OF AMERICA        )       Cause No.:
                                            )       2:14-CR-129
     4            vs.                       )
                                            )
     5      ETHEL SHELTON and ALEX WHEELER, )       Hammond, Indiana
                                            )       April 12, 2018
     6                 Defendants.          )

     7
                                      VOLUME 9
     8                        TRANSCRIPT OF JURY TRIAL
                     BEFORE THE HONORABLE JOSEPH S. VAN BOKKELEN
     9                      UNITED STATES DISTRICT JUDGE

    10   APPEARANCES:

    11   For the Government:        MARIA N. LERNER and
                                    ABIZER ZANZI
    12                              ASSISTANT UNITED STATES ATTORNEY
                                    UNITED STATES ATTORNEY'S OFFICE
    13                              5400 Federal Plaza, Suite 1500
                                    Hammond, Indiana 46320
    14                              (219) 937-5500

    15   For the Defendant,         ANDREA E. GAMBINO
         Ethel Shelton:             LAW OFFICES OF ANDREA E. GAMBINO
    16                              53 W. Jackson Boulevard, Suite 224
                                    Chicago, Illinois 60601
    17                              (312) 322-0014
                                    agambinolaw@gmail.com
    18
         For the Defendant,         LARRY W. ROGERS
    19   Alex Wheeler:              ROGERS LAW OFFICE
                                    2801 Bertholet Boulevard, Suite 301
    20                              Valparaiso, Indiana 46383
                                    (219) 476-0443
    21                              lwrogerslawoffice@gmail.com

    22

    23

    24   Proceedings reported by stenotype.        Transcript produced by
         computer-aided transcription.
    25


                            Ashley N. Stokes, CSR, RPR
                 Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                   Vol.2 of
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page   9,44Page 2


     1                             INDEX OF WITNESSES

     2   FOR DEFENDANT, ETHEL SHELTON                                 PAGE

     3   ETHEL SHELTON
         Further Redirect Examination by Ms. Gambino                  28
     4   Further Recross-examination by Ms. Lerner                    32
         Further Redirect Examination by Ms. Gambino                  38
     5
         DEFENDANT, ETHEL SHELTON, RESTS                              39
     6
         DEFENDANT, ALEX WHEELER, RESTS                               39
     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25


                            Ashley N. Stokes, CSR, RPR
                 Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                   Vol.3 of
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page   9,44Page 3


     1        (The following proceedings were held in open court,

     2         commencing at 9:04 a.m., reported as follows:)

     3        (Call to Order of the Court.)

     4                THE COURT:    You can all seated.

     5                Ms. Shelton, how are you feeling today?

     6                DEFENDANT SHELTON:     I feel great.

     7                THE COURT:    Ready to go forward?

     8                DEFENDANT SHELTON:     Yes, Your Honor.

     9                THE COURT:    Mr. Wheeler, I ask you the same

    10   question:    How are you feeling today?

    11                DEFENDANT WHEELER:     Fine, Your Honor.

    12                THE COURT:    Are you ready to go forward?

    13                DEFENDANT WHEELER:     Yes, Your Honor.

    14                THE COURT:    Government ready for the jury to be

    15   brought in?

    16                MS. LERNER:    Yes, Your Honor.

    17                THE COURT:    Defendant ready for the jury?

    18                MS. GAMBINO:    Yes, Your Honor.

    19                THE COURT:    Okay.   Bring the jury in.

    20                MS. GAMBINO:    You want Ms. Shelton back in the

    21   chair?

    22                THE COURT:    Yes.    Thanks for reminding me of that.

    23                Remember, you're still under oath.

    24                DEFENDANT SHELTON:     Yes, Your Honor.

    25                THE COURT:    Okay.


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                   Vol.4 of
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page   9,44Page 4


     1          (Jury in at 9:06 a.m.)

     2                THE COURT:    You can be seated.

     3                First thing, good morning.      It's a wonderful day in

     4   the Region.

     5                Ready?

     6                MS. GAMBINO:    Yes, Your Honor.    The defense passes

     7   this witness to the jury.

     8                THE COURT:    Okay.    Do the jurors have any questions?

     9          (Questions tendered to the Court.)

    10                THE COURT:    Counsel, approach the bench.

    11          (Bench conference.)

    12                THE COURT:    There's a lot of them.     I'll start this

    13   way.    Some are on the backside.

    14                MS. LERNER:     We have no objection to these.     All

    15   these are fine with us.

    16                THE COURT:    There are some of these that clearly

    17   can't be asked, but you might see what the jury's thinking.

    18                MS. GAMBINO:    This one, I think, requires a

    19   preliminary question because it presumes that she did.

    20                THE COURT:    Right.    We'll go each one of them down.

    21                MS. GAMBINO:    Okay.

    22                THE COURT:    I'm just handing them for you to look at

    23   them right now.

    24                MS. LERNER:     No objection.

    25                Your Honor, one quick point.      We didn't get a chance


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                   Vol.5 of
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page   9,44Page 5


     1   to cross on the points that Mr. Rogers raised.         I understand

     2   that Ms. Gambino had no redirect, but Mr. Rogers raised some

     3   points that we were hoping to ask the witness about.

     4                THE COURT:    We've got to stop at this point, go back

     5   down there, and ask those questions.

     6                MS. GAMBINO:    I'm sorry?

     7                THE COURT:    The questions on your cross-examination

     8   that she didn't get a chance to redirect.

     9                MS. GAMBINO:    She doesn't get to redirect.

    10                THE COURT:    I'm trying to think this thing through.

    11                MS. GAMBINO:    They don't get to --

    12                MS. LERNER:    I understand.    But we usually get to

    13   respond to, as they do, to respond to any points raised in a

    14   cross.

    15                THE COURT:    The problem we have -- and this is more

    16   of a procedural issue -- is the party who proffered the

    17   witness, in this case, Ms. Gambino, she gets the last crack at

    18   it.   And she says, "I got no more questions."

    19                MS. LERNER:    Just to clear the record, we're not

    20   going to be able to address those questions.

    21                MS. GAMBINO:    You should have addressed them in your

    22   cross.   That was your opportunity.

    23                MS. LERNER:    They were raised in Mr. Rogers' cross,

    24   and we never got a chance.

    25                THE COURT:    That's why I started doing it the other


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                   Vol.6 of
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page   9,44Page 6


     1   way, to have Mr. Rogers do it first and then government.           I

     2   thought that would resolve that issue.        For whatever reason you

     3   all changed the sequence than what I would have done, so the

     4   questions that --

     5                MS. LERNER:    It would be just limited to things

     6   raised in Mr. Rogers' cross and nothing else.

     7                THE COURT:    I think she has a right to ask that.

     8   Again, that's why I had it the other way.         I was going to have

     9   it -- it was going to be you, Mr. Rogers --

    10                MS. GAMBINO:    That's not our responsibility, and she

    11   has already been crossed by the government.         She doesn't get

    12   two bites at the apple.

    13                MR. ZANZI:    That's not a second bite at the apple.

    14                THE COURT:    What I usually do is keep going until it

    15   is over.    And usually when it is over is when the person who

    16   has proffered the witness has no further questions.          There is

    17   no law school courses on this.       I'm going to let her ask those

    18   questions and then we'll come back, obviously.         As I would have

    19   done, I would've preferred to have done -- the order got

    20   changed around on me.

    21                How many questions do you have?

    22                MS. LERNER:    Just a handful, Your Honor.

    23                THE COURT:    What's a handful defined as?

    24                MS. LERNER:    Five or six.    I can make it part of any

    25   followup we have so we don't have to stop this.         We can do it


                            Ashley N. Stokes, CSR, RPR
                 Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                   Vol.7 of
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page   9,44Page 7


     1   that way.    That gives --

                      THE COURT:    I shouldn't have let you change the

         order.   I should have stayed the way I wanted it done because

         that would have accommodated what you're talking about.

                      MR. ZANZI:    Either way that defendant wants it.       If

         the defendant wants us to do it in response to these questions,

         that's fine.    If they want us to do it now --

                      THE COURT:    What you can do is do it -- take it as

         part of the followup to these questions so that way it just

         seems like it's --

                      MS. LERNER:    And I'm sure the jury wants their

         questions answered.

                      THE COURT:    Well, they aren't going to get them all.

                      MR. ROGERS:    Did Lendell Smith testify?

                      MS. GAMBINO:    No.

                      MS. LERNER:    No, but people testified about him.

                      MR. ROGERS:    Mr. Smith testified that Ethel gave him

         five tickets?

                      THE COURT:    I'm not going to ask the question.

                      MR. ROGERS:    He never testified.

                      THE COURT:    Yeah, but I wouldn't ask the question

         that way.    We'll come back to all these questions --

                      MS. LERNER:    The government doesn't object to any of

         them.    Are there any questions the Court does not intend to ask

         so that we are --


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                   Vol.8 of
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page   9,44Page 8


                      THE COURT:   I don't have them back in front of me.

         My memory -- I don't remember --

                      MR. ZANZI:   Do you want some Post-its or something?

         I just mean there's a lot here.

              (Post-it Notes tendered to Court.)

                      THE COURT:   These are interesting.      I have never

         seen Post-its like this.      Just admiring the Post-its.

                      Okay.   We'll do them one at a time.

                      MS. GAMBINO:    I object to all of these.

                      THE COURT:   Okay.   We're going to start one at a

         time.

                      MS. GAMBINO:    I think those are irrelevant.

                      THE COURT:   Okay.   This one is:     Who paid for the

         postage on the bulk mail of tickets that you mailed out for

         Mary Elgin?

                      MS. GAMBINO:    I don't think it's relevant --

                      MR. ZANZI:   It's a scheme --

                      MS. GAMBINO:    Wait a second.    I haven't finished.

                      THE COURT:   Oh, I thought you had.

                      Turn me back on.

              (A brief interruption in the bench conference.)

                      THE COURT:   Just so you don't think I'm up here

         having a real game of a time, this is a Post-it Note container

         she gave me (indicating).       And you open it up, low and behold,

         there's Post-it Notes in there.       And that's why -- I've never


                            Ashley N. Stokes, CSR, RPR
                 Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                   Vol.9 of
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page   9,44Page 9


         seem them like that.       So I'm not trying to be overly funny.

         Anyway, you can turn it back on.

              (Bench conference resumed.)

                      MS. GAMBINO:    Is there one with Post-it Notes?       I

         didn't see that.     They don't have anything written on them?

                      MR. ZANZI:    No.   I think we were just saying, to

         help him mark --

                      MS. GAMBINO:    Oh, okay.

                      THE COURT:    I borrowed my court reporter's Post-it

         Notes, and she has clever notes.

                      Okay.   First question:     Who paid for the postage on

         the bulk mail of tickets that you mailed out for Mary Elgin?

                      MS. GAMBINO:    I don't have a problem with that, but

         it's not relevant.

                      MS. LERNER:    It is relevant.    There's a scheme to

         defraud.

                      THE COURT:    I don't think the question's harmful.        I

         don't think it violates federal rules or anything like that, so

         I'm going to ask it.

                      If the 500 free tickets were given away, of the 2500

         ticket, why were part of the free ones not offered to the

         employees?

                      MS. GAMBINO:    I don't know that she testified that

         there were 500 that were given away but there were 500 in case

         they wanted to give --


                            Ashley N. Stokes, CSR, RPR
                 Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.109,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   10


                      THE COURT:    Unless everybody agrees to the question,

          I'm not going to ask it.

                      MS. GAMBINO:    Okay.   I'm not agreeing to the

          question.

                      MS. LERNER:    Your Honor, it's absolutely relevant.

          She testified that she participated in the ticket distribution.

          She made a huge point of getting in that tickets were given to

          senior citizens.     This is absolutely important.      This is part

          of a scheme.    This is part of what the government is alleging.

          The jury is entitled to know that.

                      MR. ZANZI:    The obligation for them to pay using

          funds --

                      THE COURT:    What if I do this --

                      MS. LERNER:    You can take out the 500, if that's the

          dispute.

                      THE COURT:    If free tickets were given away, why

          were the free ones not offered to the employees?

                      MS. GAMBINO:    One, I don't know that she would know,

          and, two, it presumes that there were 500 tickets given away --

                      THE COURT:    Well, I would take out the number --

                      MS. GAMBINO:    -- and there's not testimony about

          that.

                      THE COURT:    -- but I'm not sure of the relevancy.

                      MR. ZANZI:    Why don't you ask:     Were free tickets

          offered to employees?


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.119,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   11


                      THE COURT:    I could rephrase --

                      MS. LERNER:    She already testified -- she made a

          point of it that there were free tickets given to senior

          citizens.   She was proud of that fact.

                      THE COURT:    She did say that.

                      MS. LERNER:    And whether there were 500 or not, it

          doesn't matter.

                      THE COURT:    Let me do this.     I'm going to ask the

          question and say, "It's my understanding" -- well, not my

          understanding.

                      If free tickets were given away, why were the free

          ones not offered to the employees?        I'll phrase it that way.

                      MS. GAMBINO:    I still object, but --

                      MS. LERNER:    May I also add, Your Honor, my memory

          was just refreshed, but this is a question from counsel that I

          objected to and the Court overruled; and she asked it again,

          and the witness answered.      So it's a little hypocritical for

          her to be objecting to it now.

                      THE COURT:    Well, I'm not sure hypocritical here.

          We're all hypocritical at some point.

                      MS. GAMBINO:    I don't get into ad hominem attacks.

          I'd appreciate if you --

                      MS. LERNER:    I apologize.    That word was harsh.

          Inconsistent.

                      THE COURT:    Were your personal receipts provided to


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.129,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   12


          the FBI from your personal funds -- wait a minute.           Were your

          personal receipts provided to the FBI --

                      You can stretch if you want to at any time.

                      MR. ZANZI:    I don't think they could hear you,

          Your Honor.

              (A brief interruption in the bench conference.)

                      THE COURT:    Yeah, you got it.     Any time you want to

          stretch when we're up here -- this is going to take longer than

          most of them.    You wrote a lot of notes.

                      But, anyway, we'll -- you can just chill out over

          there and do what you want to do to a point.         Okay.

              (Bench conference resumed)

                      THE COURT:    Were your personal receipts provided to

          the FBI from your personal funds paid for your own cash

          campaign funds?    I think they're talking about the receipts

          that she had.    She paid cash for -- some of the receipts were

          for cash that she had paid, I think, and -- versus that came

          out of somebody's -- came out of her campaign fund.          I'm not

          really sure what the question is.

                      MS. GAMBINO:    Well, the question is whether she

          provided information to the FBI, which I don't think she's

          obligated to respond to.

                      MR. ZANZI:    I don't understand the question.

                      MS. LERNER:    I don't understand it either.

                      MR. ZANZI:    I think we can not ask that one.


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.139,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   13


                      MS. LERNER:    Yeah, that's fine.

                      MS. GAMBINO:    That's fine.

                      THE COURT:    Okay.    You stated in the beginning that

          you did not need this income from working at the CTTO.           Why

          were you worried about standing up to Mary Elgin on issues you

          felt were unethical?

                      MS. GAMBINO:    I don't think -- I think that

          misrepresents her testimony.        I don't think she said she was

          worried about standing up to her.

                      THE COURT:    She said she could get fired.

                      MR. ZANZI:    I think you should let her explain.          The

          jury is curious about this.

                      MS. LERNER:    Yeah.

                      THE COURT:    Mr. Rogers?

                      MR. ROGERS:    This is not my witness so --

                      THE COURT:    You have a vote.

                      MS. GAMBINO:    My vote is no.

                      THE COURT:    I know your no vote.

                      MS. LERNER:    The jury is entitled to know what her

          motivations are for what she did.

                      MS. GAMBINO:    They're not entitled to this at all.

          This is an extraordinary procedure which the judge allows and

          most judges don't, and she does not give up her rights by

          testifying.

                      MS. LERNER:    Right.    She's not entitled to this as a


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.149,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   14


          whole --

                      THE COURT:    Wait a minute.     I do this in this court.

          I'm not the only judge in the world that does it.

                      MS. GAMBINO:    I've never had a judge --

                      MS. LERNER:    I've done it once.     It's useful.     It's

          very useful.

                      MR. ZANZI:    Well, regardless, let's --

                      THE COURT:    I'm like Mr. Rogers, an old trial dog,

          and I might bring some biases to the process, what I wish would

          have happened when I was trying cases.

                      MR. ROGERS:    In Indiana now it's absolutely

          permitted and required.

                      THE COURT:    Oh, is it?    Okay.   Indiana is kind of

          leading the charge.

                      MS. GAMBINO:    It is indeed.     I think it would

          terrify most of the judges in Illinois.

                      What you can do is go to the last part of it.          Why

          were you worried about standing up to Mary Elgin about issues?

                      MS. LERNER:    No objection.

                      MS. GAMBINO:    Can you ask it a different way because

          it presumes that she was.      Just ask her if she was worried.

                      MR. ZANZI:    Why not just ask:     Were you worried and

          why?

                      THE COURT:    Were you worried about standing up to

          Mary Elgin?


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.159,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   15


                       MS. GAMBINO:   Right.

                       THE COURT:    Because the government made a big deal

          about that.

                       MS. LERNER:    We don't object to that.

                       THE COURT:    And if she says yes:     Why?

                       MS. GAMBINO:   Why?

                       THE COURT:    Yeah.

                       MS. GAMBINO:   That's fine.

                       MR. ZANZI:    That would be a more appropriate way.

                       THE COURT:    We're going to get to easier ones here

          in a minute.

                       MS. GAMBINO:   I love that little Post-it thing.

          It's so cute.

                       THE COURT:    I get really fixated with it.

                       MS. GAMBINO:   It's inspired me to go to Blick.        My

          supplies are too boring.

                       MR. ZANZI:    What's the next one?

                       THE COURT:    So you were freely able to go into

          Mary Elgin's office without her being there, but no one could

          go into your office if you were not there.         This is not really

          a question really.     It's kind of a statement.      It's a

          statement.

                       MS. GAMBINO:   It's a statement, and it --

                       THE COURT:    I tell the jurors that they need to be

          neutral in their questions.        This is not a neutral question.


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.169,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   16


                      MS. GAMBINO:    It is an argumentative question, and

          it's also not exactly accurate.       I don't believe she testified

          she was free to go in and out of Mary Elgin's office.

                      THE COURT:    I'm not going to ask it.

                      MR. ZANZI:    That's fine.

                      MS. LERNER:    No objection.

                      THE COURT:    They caveat this question with a thing,

          which is not part of the question but it's part of the thought

          process, which probably causes problems with the question.

                      You talked about not remembering the conversation

          between you and Gladys Miller but then said that the

          conversation upset you.      How, if you don't remember?

                      I don't quite remember the question entirely, and I

          think there's a number of ways that question is approached.

                      MR. ZANZI:    Your Honor, I think if you recall

          yesterday, the question was asked by Ms. Lerner.          And you made

          a comment that that's referring to a different witness.

                      THE COURT:    Right.

                      MR. ZANZI:    We remembered it as regarding

          Ms. Miller.    That would basically be a clarification issue.          I

          think this question is intended to clarify that.

                      MS. GAMBINO:    I don't think so.     I think what

          happened --

                      THE COURT:    And you may have been right.       There's

          just two things bouncing around.


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.179,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   17


                       MR. ZANZI:   I think she just needed a clarification.

          There's obviously different recollections about what happened.

                       THE COURT:   I'm not sure this question clarifies it.

                       MS. GAMBINO:   The question doesn't clarify it.        And

          I'm not sure that -- my interpretation of what happened is that

          she was answering a different question that was asked because I

          think she was reacting to how she feels about it now and not

          how she felt about it then.

                       THE COURT:   I'm not going to ask it.      I don't think

          it's a relevant question.      I think it's going to confuse --

                       MR. ZANZI:   It may create more confusion.       That's

          fine.   Fair enough.

                       THE COURT:   Most of the questions I have to rephrase

          if I ask them.

                       You seem to be very involved in EPIC, but when asked

          what EPIC stands for, you seem to struggle with knowing what it

          stands for.    Why?

                       MR. ZANZI:   I think it's a fair question maybe asked

          a different way.

                       MS. GAMBINO:   I think that just goes down to being

          nervous.

                       THE COURT:   It could be a number of things, nervous

          is one.

                       MS. GAMBINO:   I just don't know that it's relevant

          to the evidence.


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.189,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   18


                      MS. LERNER:    We don't object to giving it.

                      THE COURT:    I understand that.     I'm not going to ask

          the question.

                      MS. LERNER:    Okay.

                      MR. ZANZI:    Okay.

                      THE COURT:    Again, when I do this process, I always

          get gun shy when I have defendants up there.         I don't get

          defendants testifying all that often.        I'm kind of, I guess,

          using a little different rule to some extent.

                      MR. ZANZI:    Okay.

                      THE COURT:    Okay.    On this one I'm going to ask who

          paid for postage.     I'm going to ask that one.      The 500 tickets,

          we are going to ask, basically:       Did you testify -- I'll say it

          that way.   I'm going to try it that way:       Did you testify that

          some of the tickets were given away?

                      And if she says yes, I'll say:       Why were the free

          ones not offered to employees?       I'll try to change it that way.

                      MS. LERNER:    I think that's fair.

                      THE COURT:    And the other question is -- ask her:

          Were you worried about standing up to Ms. Elgin?

                      And when she says yes, I'll say:        Why?

                      MS. GAMBINO:    Yeah.

                      THE COURT:    I'm sure I'll muff these as we go

          through them.    I have little notes even.

                      If the phone call to Gladys Miller was at the


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.199,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   19


          direction of the trustee, why wouldn't the trustee just tell

          Gladys to come into her office for a meeting?

                      MR. ZANZI:    I think that's a very astute

          observation, Your Honor.      I think that's a question --

                      THE COURT:    My only problem with this question is

          you get a feel with what the jurors are thinking about, so --

                      MR. ZANZI:    I think that's an appropriate question,

          Your Honor.

                      MS. GAMBINO:    I don't have an objection to that.

                      THE COURT:    Okay.   Was Lendell Smith a deputy or an

          assistant deputy?     If yes, nothing else.     If no, please ask

          Ethel is she remembers Mr. Smith.

                      He didn't testify, did he?

                      MS. LERNER:    He did not.

                      MS. GAMBINO:    No.

                      MS. LERNER:    You can ask the first part.       I think

          that's fair.

                      THE COURT:    If no -- okay.     I see, if she remembers.

                      MR. ZANZI:    You can ask her how many tickets did he

          receive.

                      MR. ROGERS:    Shouldn't is be cleared up that he did

          not testify because somebody is apparently under the assumption

          that he did.

                      MR. ZANZI:    I don't have a problem with that either.

                      MS. LERNER:    That's fine.


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.209,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   20


                       THE COURT:   I'm just going to ask if he was a deputy

          or assistant deputy.

                       MS. GAMBINO:   That's fine.

                       THE COURT:   Just leave it at that.

                       You have no problem with the first part of that

          question, right, if the phone call to Gladys Miller --

                       MR. ZANZI:   Uh-huh, that explains the question.

                       MS. GAMBINO:   What was the first question?

                       THE COURT:   If the phone call to Gladys Miller was

          at the direction of the trustee, why wouldn't the trustee have

          told Gladys to come to her office?

                       The second question I'm just going to ask her:         Was

          Lendell Smith a deputy or assistant deputy?         I'm going to go

          with that.

                       Is there any time when reading the employee

          handbook -- is there time when reading the employee handbook

          you disregarded any rule because you thought it wouldn't apply

          to your work?

                       MR. ZANZI:   Yeah.

                       THE COURT:   And if no, explain why.

                       MS. GAMBINO:   They're going to be instructed that

          they can't rely on the employee handbook for a violation of the

          rules, and I'm afraid that getting into questions like this, it

          puts more emphasis on this handbook than it's entitled to have.

                       MR. ZANZI:   It's evidence, Your Honor.


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.219,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   21


                       MS. LERNER:    They are entitled to use it.      It's an

          instruction that's in the draft section.        They are entitled to

          use it for knowledge, willfulness, and intent to defraud.           Your

          Honor, that question goes to that.

                       MR. ZANZI:    As to this question will not confuse the

          issues because you'll still have an instruction on it.

                       THE COURT:    I think that's correct.     There is going

          to be an instruction on that.        We'll ask them the question.

          Sometimes not asking the question makes it more complicated.

                       MS. LERNER:    Right.   And the proposed instruction

          that we submitted also contains language that Mr. Rogers had

          requested, which is that it is not a violation of federal law.

                       THE COURT:    Well, I tell them that another witness

          may be in a better place --

                       MS. GAMBINO:   Sure.

                       THE COURT:    But the other thing is that I'll let

          this one go.

                       MR. ZANZI:    You're not going to ask it, Your Honor?

                       THE COURT:    I'm going to say:    As regard to the

          handbook, there is going to be an instruction.         I'd rather let

          it sit out there with an instruction.

                       MR. ZANZI:    Okay.

                       THE COURT:    Unless -- if I ask the question, you can

          follow up.

                       MS. GAMBINO:   I do not want the question asked


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.229,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   22


          because I think it's going to confuse things.         It raises more

          questions than it's going to answer.        It's going to put

          unwarranted emphasis on this handbook.

                       MS. LERNER:    It is permitted for showing the jury

          her intent to defraud, Your Honor, and it is very relevant

          testimony.

                       THE COURT:    I understand.   To me, it's argument.

                       MS. LERNER:    Is there a different way to phrase it

          perhaps?

                       THE COURT:    I don't think so.    It's served one

          purpose; it let you know what the jurors are thinking.           If it

          was another witness, I might.        But with the defendant, I'm not

          going to.    I'll probably end up blowing it and asking it.

                       MS. LERNER:    Are there other questions on that?

                       THE COURT:    Yeah.    These are all employee handbook

          questions.    You can get copies if you want to.       We'll make

          copies for you.

                       MS. LERNER:    Okay.

                       MS. GAMBINO:   That would be helpful to have

          before --

                       MR. ZANZI:    You file them on the record, right?

                       THE COURT:    Yes, I file them.

                       MS. GAMBINO:   It would be helpful to have copies

          this evening.

                       THE COURT:    We'll get copies for you.     Just ask


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.239,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   23


          Marijana.    She'll make copies for you.

                       This next question, if I ask it at all, I'll only

          ask the question part of it:       You stated you were advised by

          Upshaw about doing political work during township work hours is

          wrong.   Why would you have Rebecca Smith send your board

          campaign literature to work?       I'll ask that second part.

                       MS. GAMBINO:   Yeah, that's --

                       THE COURT:    Unless there's an objection to it.

                       MS. GAMBINO:   I don't have a problem with the second

          part.

                       MR. ZANZI:    That's fine to take out the other part.

                       THE COURT:    Okay.   I tried a case about a week or

          two ago and the evidence lasted about a day and a half.           I had

          more questions from jurors than the parties had of this

          witness.

                       MR. ZANZI:    At least you know they're paying

          attention.

                       THE COURT:    Oh, they're paying attention.      And I

          think they pay a little more attention when they ask questions.

                       Did Ethel Shelton move files from her home computer

          to her work computer?

                       The next part along with it asks:       Why did she move

          files from home computer to work computer?

                       MR. ZANZI:    If she answers yes:    Why?

                       MS. LERNER:    Uh-huh.


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.249,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   24


                      THE COURT:    I would rephrase it a little bit.

                      MS. GAMBINO:    Well, I guess the first -- well --

                      THE COURT:    The way I'd ask it:     Did she move files

          from her work computer to her home computer and vice versa?

                      MS. GAMBINO:    Did she, yes.

                      THE COURT:    Yes.    It's got to be put in a question

          form, not in an accusatory form.

                      Here's what I propose to do, the last part:         Did

          Ethel Shelton use Mary Elgin's mailing list for her own

          campaign?   In other words, Ethel Shelton's campaign.         I have no

          problem with that.

                      The first one, what I would do is:        Would you move

          files from time to time from your home computer to your work

          computer and vice versa?      That's what I'd ask.

                      MR. ZANZI:    Okay.

                      THE COURT:    The next part of that question is --

          that's the first part:     Why did you move files from your home

          computer to your work computer?

                      MS. GAMBINO:    If she says that she did.

                      THE COURT:    Right, if she says she did.

                      MR. ZANZI:    Only if she says yes.

                      THE COURT:    So this is okay if I do it right.        Okay.

                      MR. ZANZI:    I think we got it, Judge.

                      THE COURT:    Yeah.   If you hear me going off the

          rails on a question, somebody get my attention, and I'll go


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.259,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   25


          back to my notes and try to figure it out.

                       MR. ZANZI:    Sounds good.

              (End of bench conference.)

                       THE COURT:    I want to compliment you all on your

          note writing.    As I indicated, sometimes I will ask a question.

          Sometimes I won't.     If I don't ask a question, it is for

          reasons that shouldn't concern you.         I will change the wording

          of it, and that I do many times.       If you hear a question that

          sounds like it might have been your question but it is a little

          different, it's still your question.        It's different.    That's

          what I've done.

                       If I have asked a question up here I shouldn't have

          asked, I will hear about it here real quick too.

                       Ms. Shelton, as you know, the jurors can ask

          questions.    As you also know, as I tell all the witnesses, an

          answer -- if you don't know, that's an answer.         You shouldn't

          guess or speculate.       If you know what the question is asking

          for, you can answer it.      If you can't answer it, that's an

          answer.

                       How -- did you move files between your home computer

          and work computer?

                       DEFENDANT SHELTON:    Files?

                       THE COURT:    Files on your computer.     By moving --

          cut and paste.

                       Did you send files from your home computer to your


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.269,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   26


          work computer and your work computer to your home computer?

                       DEFENDANT SHELTON:    Yes, I did.

                       THE COURT:    And why would you move the files between

          the two places?

                       DEFENDANT SHELTON:    To proofread a letter.      To --

          not remembering the exact form, I would mostly move from my

          home to work.    Rare did I move from work to home.

                       THE COURT:    Did you use Mary Elgin's mailing list

          for your own campaign?

                       DEFENDANT SHELTON:    Did I use -- I didn't hear you.

          I'm sorry.

                       THE COURT:    I probably didn't say it very well.       Am

          I on or not on?    Okay.

                       Did you use Mary Elgin's mailing list for your own

          campaign?

                       DEFENDANT SHELTON:    No, I did not.

                       THE COURT:    Did you direct Rebecca Smith to send

          your board campaign literature to your work e-mail?

                       DEFENDANT SHELTON:    Did I direct her?

                       THE COURT:    Yeah.

                       DEFENDANT SHELTON:    No, I did not.

                       THE COURT:    Did she send it to your work e-mail?

                       DEFENDANT SHELTON:    She sent some to my work mail

          and some to my home mail.

                       THE COURT:    Do you know why she did that?


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.279,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   27


                      DEFENDANT SHELTON:     She knew both addresses, so

          sometimes she would send to one.       Other times, she would send

          it to my home.

                      THE COURT:    Did you testify that you made a phone

          call to Gladys Miller -- yeah, Gladys Miller -- at the

          direction of the trustee?

                      DEFENDANT SHELTON:     Yes, I did.

                      THE COURT:    Next part of that question is this:        Why

          wouldn't the trustee have just called Gladys Miller herself to

          come into her office for the meeting?

                      DEFENDANT SHELTON:     An elected official is very

          busy.   I am her secretary.     She has told me on many occasions

          to call different people in and outside of the office.           It was

          part of my duties.

                      THE COURT:    Was Lendell Smith a deputy or assistant

          deputy, if you know?

                      DEFENDANT SHELTON:     He was neither.

                      THE COURT:    Who paid for the postage on the bulk

          mail of tickets that you mailed out for Mary Elgin?

                      DEFENDANT SHELTON:     Mary Elgin paid for them from

          her campaign funds.

                      THE COURT:    There was some testimony that some free

          tickets were given away of the tickets that were received,

          total tickets.

                      Do you remember that?


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
         ETHEL
USDC IN/ND       SHELTON - FURTHER REDIRECT
           case 2:14-cr-00129-JVB-JEM                             Vol.289,of Page
                                      document 326 filed 05/19/20 page       44   28


                      DEFENDANT SHELTON:     Yes, I remember that.

                      THE COURT:    Why were the free ones not offered to

          the employees?

                      DEFENDANT SHELTON:     Are you talking about

          Mary Elgin's tickets or my tickets?

                      UNIDENTIFIED JUROR:     Mary Elgin.

                      THE COURT:    Mary Elgin.

                      DEFENDANT SHELTON:     I can't answer why free tickets

          was not given to the employees.       Probably for a campaign fund,

          it's very, very expensive, in the thousands, to run for an

          elected office.    I can't tell you why they weren't given free

          tickets.

                      THE COURT:    Okay.   That's an answer.     Were you

          worried about standing up to Mary Elgin on certain issues?

                      DEFENDANT SHELTON:     Mary Elgin was my supervisor.

          My background -- I didn't believe in upstaging my boss among

          her employees or his employees, so I would talk to her

          privately about any matter that I had concerns with.

                      THE COURT:    Followup questions, Ms. Gambino.

                              FURTHER REDIRECT EXAMINATION

          BY MS. GAMBINO:

          Q.   Mrs. Shelton, in terms of files being sent back and forth

          between your home computer and your work computer, if you sent

          files that you had worked on at home to work, would you then

          look at or use those files during your working hours if they


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
         ETHEL
USDC IN/ND       SHELTON - FURTHER REDIRECT
           case 2:14-cr-00129-JVB-JEM                             Vol.299,of Page
                                      document 326 filed 05/19/20 page       44   29


          were not related to township business?

          A.   No, I would not.

          Q.   And Rebecca Smith, she knew both your e-mail addresses,

          your personal and your Calumet Township address; is that right?

          A.   She did.

          Q.   And would the -- would it have any bearing on whether she

          sent things to your home or to your work as to how urgent it

          was that she needed an answer from you whether this was going

          to work or not?

          A.   Correct.

          Q.   And you said that it was part of your duties to make phone

          calls to arrange meetings for Ms. Elgin?

          A.   I did it all the time.

          Q.   And did you do that for people who were employees as well

          as politicians and other people?

          A.   I called the governor's office.       I called out in the

          county.    I called whoever she told me to call.       I had all their

          numbers, and she always said, "Ethel" -- she could be

          someplace.    She's very busy.

          Q.   So she would call you and tell you to set up a meeting with

          so-and-so, and then you were also responsible for her schedule;

          is that correct?

          A.   Oh, yes.

          Q.   And so you knew when she had time to meet with people and

          when she did not?


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
         ETHEL
USDC IN/ND       SHELTON - FURTHER REDIRECT
           case 2:14-cr-00129-JVB-JEM                             Vol.309,of Page
                                      document 326 filed 05/19/20 page       44   30


          A.     Right.

          Q.     Did she always, ever, or never tell you what the substance

          of these meetings was going to be?

                          MS. LERNER:   Objection.   Hearsay.

                          THE COURT:    Overruled.

          Q.     Were you aware -- let me rephrase it.

                          Were you aware of the nature or the subject of all

          of the meetings that she asked you to set up?

          A.     No, I did not.

          Q.     Now, who was it that decided or made decisions with respect

          to tickets for Mary Elgin's affairs and how much they were

          going to cost?

          A.     Mary Elgin made that decision totally by herself.

          Q.     And with respect to your own tickets, who made the decision

          about how much your campaign tickets would cost?

          A.     I made that decision.

          Q.     And with respect to standing up -- the issue of standing up

          to Mary Elgin, you were -- were you -- you were not afraid to

          stand up to her; is that correct?

          A.     I was not afraid to stand up to her.

          Q.     But you would choose your time and place to stand up to

          her?

          A.     Yes, I would.    I'm not going to embarrass my boss in front

          of the people that she is over.

          Q.     And with respect to pointing out to her things that you


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
         ETHEL
USDC IN/ND       SHELTON - FURTHER REDIRECT
           case 2:14-cr-00129-JVB-JEM                             Vol.319,of Page
                                      document 326 filed 05/19/20 page       44   31


          disagreed with, once you did that, would she follow or respect

          what you said or not, or would it depend on the issue?

          A.   I'm sorry.    You're going to have to repeat the question.

          Q.   When you would have -- when you would confront Mrs. Elgin

          with things that you did not like, you didn't want to do, you

          didn't approve of, that sort of thing, would she respond to you

          in a favorable way or not, or would it depend on the issue?

          A.   Most of the time unfavorable.

          Q.   So she's not necessarily going to accommodate whatever your

          concerns are?

          A.   No, she would not.

                      MS. GAMBINO:    Thank you.

                      THE COURT:    Mr. Rogers.

                      MR. ROGERS:    I have no questions.

                      THE COURT:    Ms. Lerner.

                      One thing, the government had some questions when we

          were going through the -- when you've got more than one

          attorney, I have to remember both sides have an opportunity to

          do the same things, and I forget.

                      Ms. Lerner had a followup to some questions that

          Mr. Rogers had asked on cross of Ms. Shelton, so she's going to

          be able to do it at this time rather than stopping and starting

          up again and so forth.

                      Some of the questions will be a little bit beyond --

          hopefully, a very few of them -- will be a little beyond the


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
         ETHEL
USDC IN/ND       SHELTON - FURTHER RECROSS
           case 2:14-cr-00129-JVB-JEM                             Vol.329,of Page
                                      document 326 filed 05/19/20 page       44   32


          actual question that was asked.

                      MS. LERNER:    I'll ask those first, and it is just a

          first, Your Honor.

                                FURTHER RECROSS-EXAMINATION

          BY MS. LERNER:

          Q.   Good morning, Ms. Shelton.

          A.   Good morning.

          Q.   Please let me know if you can hear me.

          A.   I can hear you.

          Q.   You testified yesterday you saw Mr. Wheeler working late

          hours, correct?

          A.   That's correct.

          Q.   Did you see him come in every day?

          A.   Did I see him come in every day?

          Q.   Yes.

          A.   No, I did not.

          Q.   Did you see him leave every day?

          A.   No, I did not.

          Q.   Do you know what hours he generally worked?

          A.   I believe it was 9:00 to 5:00.

          Q.   And you saw that because that's in evidence, correct?

          A.   No, I know he worked 9:00 to 5:00.

          Q.   And you worked 8:00 to 4:00, correct?

          A.   I worked 8:00 to 4:00, 8:00 to 8:00.        I worked a lot of

          hours.


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
         ETHEL
USDC IN/ND       SHELTON - FURTHER RECROSS
           case 2:14-cr-00129-JVB-JEM                             Vol.339,of Page
                                      document 326 filed 05/19/20 page       44   33


          Q.   And on the days that you said that he worked late, did he

          come up to the 3rd floor and sit with you?

          A.   No, he didn't come up and sit with me.        He normally came up

          as he was leaving.

          Q.   And he's on the 1st floor, correct?

          A.   He is on the 1st floor.

          Q.   And so when he was working late, do you know whether he was

          reading newspaper in his free time?

          A.   I didn't know what he was doing.       He's a very capable

          employee.

          Q.   He could have been doing personal things in his office?

          A.   I don't know what he was doing.

                       MS. LERNER:   That's all I had on that, Your Honor.

          Q.   And on the question regarding Ms. Miller, you testified on

          direct with Ms. Gambino and then you confirmed yesterday with

          me on cross that you stated that it happened the way that

          Gladys Miller testified.      Do you remember that?

          A.   I said it probably happened that way because I could not

          remember the incident.     It's been 10 years, so I just don't

          remember it.

          Q.   Okay.   Regarding the items on your computer, the ones that

          you were sending from work to home --

                       That's what you said, right?

          A.   I said I --

          Q.   Or was it the other way around?


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
         ETHEL
USDC IN/ND       SHELTON - FURTHER RECROSS
           case 2:14-cr-00129-JVB-JEM                             Vol.349,of Page
                                      document 326 filed 05/19/20 page       44   34


          A.   From home to work.

          Q.   My apologies.    That was campaign related material, correct?

          A.   Most of the time it was.

          Q.   And would you agree with me that the property of the

          township belongs to the township?

          A.   Of course.

          Q.   And that includes the computers?

          A.   Includes everything in the township office.

          Q.   And the network systems, the office space, the storage

          space, all of that, correct?

          A.   I assume so.

          Q.   And they are paid for with taxpayer money, correct?

          A.   Yes.

          Q.   And the purpose of it is to serve the needy because that's

          the township's mission, correct?

          A.   Absolutely.

          Q.   And they're not to be used for any other purpose other than

          serving the needy; is that correct?

          A.   I disagree with that.

          Q.   So you can use those computers as you like?

          A.   No, I'm not saying you could use them as you like.          There

          was other things that you could do.

          Q.   So the computers that were paid for with taxpayer money

          that belonged to the township, you could do other things that

          you wanted outside of the mission of the township.          That's your


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
         ETHEL
USDC IN/ND       SHELTON - FURTHER RECROSS
           case 2:14-cr-00129-JVB-JEM                             Vol.359,of Page
                                      document 326 filed 05/19/20 page       44   35


          testimony?

          A.   That's not exactly my testimony.

          Q.   Then tell us what it is.

          A.   Well, you could -- sometimes you could pull up information

          relating to the township to check.       Sometimes --

          Q.   Like your campaign material?

          A.   No, not like my campaign material.       The county have things

          on the internet that you can take a look at, one of the things

          that you showed me.

          Q.   But that's related to fulfilling the mission of the

          township, correct?

          A.   No, it's not because it's a -- it's a list of political

          leaders that's running for office on that particular list.

          Q.   So you're talking about doing things completely unrelated

          to the township's mission?

          A.   I'm talking about what came -- what can come over on my

          computer or anybody's computer at the township.

          Q.   Is it your testimony that you can do Mary Elgin's campaign

          work on your computer?

          A.   If Mary Elgin come out and ask me to do it --

          Q.   It's a yes-or-no question.

          A.   -- something on --

          Q.   Your attorney can follow up.

                       Is it your testimony that you can do Mary Elgin's

          work on your computer?


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
         ETHEL
USDC IN/ND       SHELTON - FURTHER RECROSS
           case 2:14-cr-00129-JVB-JEM                             Vol.369,of Page
                                      document 326 filed 05/19/20 page       44   36


          A.   If she directs me to do it, yes.

          Q.   Okay.   And is it your testimony that you can do your own

          campaign work on your computer?

          A.   No.

          Q.   But you did --

          A.   I had some materials sent to me.

          Q.   You told us about this many times, that you did things at

          Mary's directive.     But you also told us that you made your own

          decisions.    You remember that, correct?

          A.   Not about anything in the township office.

          Q.   Well, you chose to take the deputy job, didn't you?          I'm

          sorry.

                       You chose to turn down the deputy job, correct?

          A.   Yes, I did.

          Q.   And you chose to take the job as the executive assistant,

          correct?

          A.   Executive secretary was the title.

          Q.   Okay.   And you chose the -- the answer is yes then,

          correct?

          A.   Yes.

          Q.   And you chose to attend the EPIC meetings, correct?

          A.   Yes.

          Q.   And you chose to follow Mary's directive, correct?

          A.   Yes.

          Q.   You chose to pass out tickets, fundraising tickets, at the


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
         ETHEL
USDC IN/ND       SHELTON - FURTHER RECROSS
           case 2:14-cr-00129-JVB-JEM                             Vol.379,of Page
                                      document 326 filed 05/19/20 page       44   37


          office, correct?

          A.   On my lunch hour, after work, and during my breaks.

          Q.   Yes or no. Yes or no.     You chose to pass out campaign

          fundraising tickets --

          A.   Yes.

          Q.   -- at the office?

                      And you chose to collect money at the office,

          correct?

          A.   Yes.

          Q.   And you chose to keep campaign material in your desk,

          correct?

          A.   Yes.

          Q.   And you chose to keep campaign material on your computer,

          correct?

          A.   Yes.

          Q.   You chose to follow Mary's instructions, correct?

          A.   Yes.

          Q.   You chose not to say no, correct?

          A.   Yes.

          Q.   You chose to help Mary, correct?

          A.   I chose to do my job.

          Q.   You told us that you didn't need this job and yet you

          didn't leave it; is that correct?

          A.   That is absolutely correct.

                      MS. LERNER:    No further questions.


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
         ETHEL
USDC IN/ND       SHELTON - FURTHER REDIRECT
           case 2:14-cr-00129-JVB-JEM                             Vol.389,of Page
                                      document 326 filed 05/19/20 page       44   38


                              FURTHER REDIRECT EXAMINATION

          BY MS. GAMBINO:

          Q.   Mrs. Shelton, when you chose to fulfill your duties as

          secretary, did you understand or believe or intend that you

          were doing anything illegal?

          A.   No, I didn't think I was doing anything illegal.

          Q.   And if you thought at the time that you were being asked to

          do something illegal, would you have done it?

          A.   I would never have done it if I knew that I would be

          sitting in this seat.       Never.   I wouldn't have looked at a

          ticket.

          Q.   If you were aware that Mary Elgin had been involved in

          anything illegal, would you have decided to work for her?

          A.   No.

          Q.   And to your knowledge, was Mary Elgin involved in taking

          bribes from anyone?

          A.   No.

          Q.   And to your knowledge, was Mary Elgin involved in taking

          kickbacks from anyone?

          A.   No.

          Q.   And to your knowledge, was she involved in deceiving anyone

          about what she was doing?

          A.   No.

                       MS. GAMBINO:    Thank you.

                       THE COURT:   Mr. Rogers.


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.399,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   39


                       MR. ROGERS:    No questions.

                       THE COURT:    Government.

                       MS. LERNER:    No questions, Your Honor.

                       THE COURT:    Okay.   Thank you, Ms. Shelton.

                       MS. GAMBINO:   Your Honor, on behalf of Ms. Shelton,

          the defense rests.

                       THE COURT:    Okay.   Mr. Rogers.

                       MR. ROGERS:    Your Honor, on behalf of Mr. Wheeler,

          we don't believe the government has met their burden.          We,

          therefore, rest.

                       THE COURT:    Okay.   Thank you very much.

                       MS. LERNER:    The government has no rebuttal,

          Your Honor.

                       THE COURT:    Okay.   What we're going to do now -- and

          if you don't like it, eggs come at my direction.          We have a

          number of things -- we just don't know for sure when this is

          going to happen.     As you can see, I get surprised by a lot of

          things that happen, and I've done this for a while.

                       We have to do a number of things to get this thing

          to you for arguments and things like that.         And we -- one way

          to do it is you go back there and sit for a couple hours while

          we're doing it.    They have to type it.      They have to do a bunch

          of things.

                       What I would rather do is send you home today and

          come in, you know, fresh tomorrow morning, and what we would


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.409,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   40


          have is I would read the final instruction to you.          You would

          hear closing argument of counsel, and you'd deliberate.           I

          guess it's really not a democracy at this point because that's

          what I'm going to do.

                       Anyway, be back here tomorrow at 9:30.       We will

          start with the final instructions of the Court to you, closing

          arguments of counsel, and then there's some other instructions.

          I call them wrap-up instructions.       And then the case is given

          to you for deliberations.

                       Now, understand, at this point that one instruction

          I give you is even more important.       During this recess and all

          other recesses, you must not communicate about this case with

          anyone.    This includes your family, other jurors, and anyone

          involved in the trial.     This also includes all forms of

          communication including electronic communication.          Do not watch

          or listen to any news reports concerning this trial on

          telephone or on the radio, and do not read any news accounts of

          this trial in a newspaper or on the internet.

                       This trial needs to be tried within the four corners

          of this courtroom, nothing else.       It's got to be tried in here,

          and I have to rely on you that you're not getting information

          from outside because there's no way I can know you are or

          aren't, but the integrity of the system requires that.

                       And I know I have had some people that sat on juries

          that I know, and a few of them sat on juries that I've


                               Ashley N. Stokes, CSR, RPR
                    Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.419,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   41


          conducted.    I've had spouses complain to me that they won't

          talk to them about the case while the case is going on.           And I

          said, "Yep, that's what I told them."        So it made me feel good

          that, in fact, they were following it.

                       I'm relying on you to do the same thing.        Nobody is

          monitoring you.    The parties and the system needs to know that

          it's being tried the way it should be tried, which means within

          the four corners of this courtroom.        So that's my final going

          away instruction.

                       I'll see you tomorrow morning at 9:30, and this case

          will be in your hands shortly after noon.

                       Should they take the notepads with them now?

          Probably -- no.    You can leave your notepads there because

          we're going to do instructions and everything like that.

          There's more going.

              (Jury out at 10:03 a.m.)

                       THE COURT:    You can be seated.

                       Marijana, I indicated they get copies of the jurors'

          questionnaires or juror notes.       Take off my sticky tabs on

          them.

                       THE COURTROOM DEPUTY:     Yes, I will.

                       THE COURT:    Anything else at this point, government?

                       MS. LERNER:   Regarding -- I assume we are going to

          have the jury instruction conference.

                       THE COURT:    Yes.   Yes, we are.   Other than that,


                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.429,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   42


          anything else?

                      MS. GAMBINO:    Your Honor, I'm just going to repeat,

          again, at this moment our motion for a directed verdict.

                      THE COURT:    Mr. Rogers, I assume you're making that

          same motion too.

                      MR. ROGERS:    I am.

                      THE COURT:    As you know, the evidence was locked in

          for those motions based on the first time you made them, and I

          did not grant them at that point.       I see no reason to change

          that ruling, so I deny the motions for judgment of acquittal.

                      Hang around here.      Do they have the draft?     Okay.

          You've got the draft.      Is there anything more we are going to

          be giving them at this point?

              (Discussion between the Court and Mr. Lapas off the

                record.)

                      THE COURT:    Some other stuff will come out to you,

          but it won't be very much.

                      The way I do the jury instruction back in my

          chambers is that I go through our proposed instructions, the

          Court's proposed instructions, and take your objections to

          those.   Then we move to the government's proposed instructions,

          any objections the government has for not giving an

          instruction, and then defendants' instructions and any

          objections you may have for not giving your instructions.

          That's how I proceed through the course of the process.


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.439,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   43


                       And then we'll type up a final thing for you, which

          is going to be given, and we can take that up today or first

          thing tomorrow morning, 9:00 o'clock or something like that,

          and then proceed to having the jury instructed.

                       Any questions about that procedure?       That's the

          question I really had.

                       MS. GAMBINO:   No.

                       MR. ROGERS:    No.

                       THE COURT:    Okay.   Just hang around the courtroom

          and we'll get back to you as to when we're ready for you to

          come back.    The court will be in recess.

                       MR. ZANZI:    Are we getting new copies of the

          exhibits [verbatim] or should we --

                       THE COURT:    Understand, I don't run anything at this

          point.   Mr. Zanzi, you know how that operates.        It's in

          somebody else's hands at this point.

                       MR. ZANZI:    I wasn't sure if I should rely on those

          or if we're getting new ones.       That's all.

                       THE COURT:    There won't be a whole new set.       There

          will be some tweaks to it, I think.        That's what we're talking

          about.

                       MR. ZANZI:    Fair enough.

                       THE COURT:    And then we'll go through the process.

          And when we get back there, it's a pretty informal process.

          Okay.    See you shortly.


                              Ashley N. Stokes, CSR, RPR
                   Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
                                                                  Vol.449,of Page
USDC IN/ND case 2:14-cr-00129-JVB-JEM document 326 filed 05/19/20 page       44   44


              (Proceedings adjourned at 10:06 a.m.)

                                         * * * * *

                                       CERTIFICATION


                  I, ASHLEY N. STOKES, Federal Court Reporter, certify
          that the foregoing is a correct transcript from the record of
          proceedings in the above-entitled matter.


                   S:/Ashley N. Stokes                      May 18, 2020
                   Certified Realtime Reporter
                   United States District Court
                   Northern District of Indiana
                   Hammond Division




                             Ashley N. Stokes, CSR, RPR
                  Ashley_Stokes@innd.uscourts.gov/ (219) 852-6557
